DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Pachol (Reg. # 62,487) on 04/27/2021. 

The application has been amended as follows: 

1. (Currently Amended) An electrode for use in a gas sensor equipped with a gas sensor element capable of detecting a concentration of a specific gas contained in a measuring target gas, the electrode being directly formed on a first solid electrolyte body having an oxygen ion conductivity arranged in the gas sensor element,
the electrode comprising a noble metal and a second solid electrolyte, wherein
a noble metal part is comprised of the noble metal,
a solid electrolyte part is made of the second solid electrolyte,
at least first and second mixture parts, each of which is made of the noble metal and the second solid electrolyte, in which the noble metal and the second solid electrolyte are mixed in contact with each other in a three-dimensional nano-scale structure, and each of the first and second mixture parts is formed along an interface part between the noble metal part and the solid electrolyte part, and

(i) each of the first and second mixture parts has a substantially circular arc shape;
(ii) a first surface of the noble metal part is surrounded by the first mixture part;
(iii) the first mixture part is surrounded by a first surface of the solid electrolyte part;
(iv) a second surface of the solid electrolyte part is surrounded by the second mixture part; and
(v) the second mixture part is surrounded by a second surface of the noble metal part, and
when a cross-sectional surface of the first and second mixture parts is observed, the noble metal and the second solid electrolyte within the cross-sectional surface of the first and second mixture parts are not divided from each other by a single continuous curve inside a circle area having a diameter of 200 nm.

2. (Previously Presented) The electrode for use in a gas sensor according to claim 1, wherein at least a part of the noble metal and the second solid electrolyte in the first and second mixture parts forms a continuous layer with micro-scale noble metal in the noble metal part or micro-scale solid electrolyte in the solid electrolyte part.

3. (Canceled)

4. (Currently Amended) The electrode for use in a gas sensor according to claim 1, wherein the first and second mixture parts inside at least a 5 μm x 5 μm square is formed in the 



6. (Previously Presented) The electrode for use in a gas sensor according to claim 1, wherein at least one of the noble metal part and the solid electrolyte part is formed in a circle area having a diameter of 1 μm which contains the first and second mixture parts in a cross-sectional surface of the electrode.

7. (Currently Amended) The electrode for use in a gas sensor according to claim 1, wherein the first solid electrolyte body has an oxygen ion conductivity.

8. (Previously Presented) The electrode for use in a gas sensor according to claim 1, wherein the noble metal is platinum, and the second solid electrolyte is yttria-stabilized zirconia.

9. (Previously Presented) The electrode for use in a gas sensor according to claim 6, wherein a presence ratio of the first and second mixture parts in the circle area having the diameter of 1 μm which contains the first and second mixture parts is not more than 80%.

10. (Previously Presented) The electrode for use in a gas sensor according to claim 6, wherein a presence ratio of the first and second mixture parts in the circle area having the diameter of 1 μm which contains the first and second mixture parts is not more than 50%. 

11. (Currently Amended) A gas sensor element, comprising:
an electrode for use in a gas sensor equipped with the gas sensor element capable of detecting a concentration of a specific gas contained in a measuring target gas, the electrode being directly formed on a first solid electrolyte body having an oxygen ion conductivity arranged in the gas sensor element,

a noble metal part is comprised of the noble metal,
a solid electrolyte part is made of the second solid electrolyte,
at least first and second mixture parts, each of which is made of the noble metal and the second solid electrolyte, in which the noble metal and the second solid electrolyte are mixed in contact with each other in a three-dimensional nano-scale structure, and each of the first and second mixture parts is formed along an interface part between the noble metal part and the solid electrolyte part, and
the noble metal part, the solid electrolyte part, and the first and second mixture parts are formed in a cross-sectional surface of the electrode such that: 
(i) each of the first and second mixture parts has a substantially circular arc shape;
(ii) a first surface of the noble metal part is surrounded by the first mixture part;
(iii) the first mixture part is surrounded by a first surface of the solid electrolyte part;
(iv) a second surface of the solid electrolyte part is surrounded by the second mixture part; and
(v) the second mixture part is surrounded by a second surface of the noble metal part, 
when a cross-sectional surface of the first and second mixture parts is observed, the noble metal and the second solid electrolyte within the cross-sectional surface of the first and second mixture parts are not divided from each other by a single continuous curve inside a circle area having a diameter of 200 nm,
the electrode is formed at a measuring target gas side on one surface of the first solid electrolyte body; and
first solid electrolyte body.

12. (Currently Amended) An electrode configured for use in a gas sensor equipped with a gas sensor element configured to detect a concentration of a specific gas contained in a measuring target gas, the electrode being directly formed on a first solid electrolyte body having an oxygen ion conductivity arranged in the gas sensor element,
the electrode comprising a noble metal and a second solid electrolyte, wherein 
a noble metal part is comprised of the noble metal,
a solid electrolyte part is made of the second solid electrolyte, 
a mixture part having at least a first portion and a second portion, each of the first portion and the second portion of the mixture part is made of the noble metal and the second solid electrolyte, in which the noble metal and the second solid electrolyte are mixed in contact with each other in a three-dimensional nano-scale structure, and each of the first portion and the second portion of the mixture part is formed along an interface part between the noble metal part and the solid electrolyte part, and
the noble metal part, the solid electrolyte part, and the first and second portions of the mixture part are formed in a cross-sectional surface of the electrode such that:
(i) each of the first and second portions of the mixture part has a substantially circular arc shape;
(ii) a first surface of the noble metal part is at least partially surrounded by the first portion of the mixture part;
(iii) the first portion of the mixture part is at least partially surrounded by a first surface of the solid electrolyte part; 
(iv) a second surface of the solid electrolyte part is at least partially surrounded by the second portion of the mixture part; and
(v) the second portion of the mixture part is at least partially surrounded by a second surface of the noble metal part, and


13. (Previously Presented) The electrode for use in a gas sensor according to claim 1, wherein the first and second mixture parts having a maximum width of 0.793 μm and a minimum width of 0.09 μm.

14. (Previously Presented) The electrode for use in a gas sensor according to claim 1, wherein a maximum width of the first and second mixture parts is not more than 9 times of a minimum width of the first and second mixture parts.


Allowable Subject Matter
Claims 1-2, and 4-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claims 1, 11 or 12 with particular attention to the limitations “the noble metal part, the solid electrolyte part, and the first and second mixture parts are formed in a cross-sectional surface of the electrode such that: (i) each of the first and second mixture parts has a substantially circular arc shape; (ii) a first surface of the noble metal part is surrounded by the first mixture part; (iii) the first mixture part is surrounded by a first surface of the solid electrolyte part; (iv) a second surface of the solid electrolyte part is surrounded by the second mixture part; and (v) the second mixture part is surrounded claims 1 and 11, and “the noble metal part, the solid electrolyte part, and the first and second portions of the mixture part are formed in a cross-sectional surface of the electrode such that: (i) each of the first and second portions of the mixture part has a substantially circular arc shape; (ii) a first surface of the noble metal part is at least partially surrounded by the first portion of the mixture part; (iii) the first portion of the mixture part is at least partially surrounded by a first surface of the solid electrolyte part; (iv) a second surface of the solid electrolyte part is at least partially surrounded by the second portion of the mixture part; and (v) the second portion of the mixture part is at least partially surrounded by a second surface of the noble metal part”, of instant claim 12. 
The closest prior art of record is considered to be Tanaka et al. (US 5,716,507). 
Tanaka discloses an electrode for use in a gas sensor equipped with a gas sensor element capable of detecting a concentration of a specific gas contained in a measuring target gas, the electrode being directly formed on a solid electrolyte body having an oxygen ion conductivity arranged in the gas sensor element (an oxygen sensor element for detecting an oxygen concentration that is formed directly on a solid electrolyte at the gas-measuring side (“oxygen ion conductivity” is implied for a solid electrolyte in an oxygen gas sensor) [abstract]); the electrode comprising a noble metal and a 2) and the metallic particles 13 are composed of platinum "a noble metal” [Col. 5, lines 6-9], wherein the ceramic particles 12 and the metallic particles 13 are in contact with one another and exclusively make up the porous film 11 (teaches “a three-dimensional nano-scale structure” since there is no other species present the particles are necessarily in contact with one another) [Col. 8, lines 63-67 indicate that the ceramic particles 12 and metallic particles 13 make up 100 wt% of the porous film (see also applicant’s description of this structure in paragraph [0019] of the instant specification)], and the porous film 11 “mixture part" is formed along the interface between the platinum reaction electrode 14 “noble metal part” and the solid electrolyte 10 [Col. 4, lines 63-67; see annotated Fig. 1 from Tanaka below]); the noble metal part, the solid electrolyte part, and the first and second mixture parts are formed in a cross-sectional surface of the electrode (the platinum reaction electrode 14 “noble metal part", a solid electrolyte 10 “solid electrolyte part”, and the porous film 11 “mixture part” are formed in a cross-sectional surface of the electrode [Col. 4, line 64; Fig. 1]); when a cross-sectional surface of the mixture part is observed, the noble metal and the second solid electrolyte within the cross-sectional 
Tanaka further teaches wherein the entire sensor element can have a substantially circular arc shape [Fig. 3]. However, Tanaka does not teach wherein any two portions of the arc shaped electrode form the structure of independent claims 1, 11, or 12 wherein “(i) each of the first and second mixture parts has a substantially circular arc shape; (ii) a first surface of the noble metal part is surrounded by the first mixture part; (iii) the first mixture part is surrounded by a first surface of the solid electrolyte part; (iv) a second surface of the solid electrolyte part is surrounded by the second mixture part; and (v) the second mixture part is surrounded by a second surface of the noble metal part”. Even if one were to consider that the element structure in Fig. 3 is circular in shape, there are no two portions/parts of the structure wherein a first surface of the “noble metal part” 14 is surrounded by the “first mixture part” 11, which is surrounded by a first surface of the “solid electrolyte” 10, which is surrounded by a “second mixture part” 11, which is surrounded by a second surface of “the noble metal part” 14 according to the independent claims. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The prior art or record, whether taken alone or in combination, does not disclose nor render obvious the cumulative limitations of claims 1, 11 or 12. Claims 2, 4-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA L ALLEN/Examiner, Art Unit 1795                                                                                                                                                                                                        
/MARIS R KESSEL/Primary Examiner, Art Unit 1795